Title: To James Madison from Paul Verdier, 25 March 1809
From: Verdier, Paul
To: Madison, James


Dear Sir,
Orange Court House March 25th. 09
I am sorrey to give you the trouble of so Small a matter, Knowing you have much buisiness of importance to attend to. Having no acquaintance with any person in the City or Should not have given you the troble. I understand the Cross post from the City to orange Court house & Charlotsvill is to be Continued which is now Carried by Mr Samuel McIntire and that his Contract is nearly out. Should that be the Case I Should to Glad to become the Contractor Living immedeately on the rout and postmaster also, if not two Much trouble let me Know by the Next Mail and when it is to be let, and what Mr McIntire got for carreying. You friend are all well hear perhap you may have herd of the death of John Madison, he died last thursday Morning at your Mothers. Please Axcept my best respects and am with high Esteem your Sincere friend and Servant
Paul: Verdier
